EXAMINER'S AMENDMENT
Applicant’s arguments, see page 1 of the remarks, filed on February 18, 2021, with respect to the objections to the drawings, the specification, and claims have been fully considered and are persuasive.  The objections have been withdrawn. 
Claims 1-14 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Clifford O. Chi on February 22, 2021.

The application has been amended as follows: 

Claim 1, line 7, “an frequency interval” has been amended to “a frequency interval”; line 12, “to P’n” has been amended to “to the sequence P’n”; line 13, “on Xn” n”; and line 17, “with Zq” has been amended to “with the complex sequence Zn”.
Claim 4, line 1, “to P’n” has been amended to “to the sequence P’n”.
Claim 5, lines 2 and 3, “on Xn” has been amended to “on the complex sequence Xn”; line 3, “to obtain X’n” has been amended to “to obtain a complex sequence X’n”; and line 4, “on X’n” has been amended to “on the complex sequence X’n”.
Claim 8, line 8, “a center frequency” has been amended to “a center frequency fc”; line 10, “on P’n” has been amended to “on the sequence P’n”; line 11, “on Xn” has been amended to “on the complex sequence Xn”; and line 15, “with Zq” has been amended to “with the complex sequence Zn”.
Claim 11, line 1, “to P’n” has been amended to “to the sequence P’n”.
Claim 12, lines 2 and 3, “on Xn” has been amended to “on the complex sequence Xn”; line 3, “to obtain X’n” has been amended to “to obtain a complex sequence X’n”; and line 4, “on X’n” has been amended to “on the complex sequence X’n”. 

The following is an examiner’s statement of reasons for allowance: Horiguchi et al. (US 2010/0277236 A1) relates to a predistorter for compensating for degradation elements as a nonlinear distortion, a linear distortion, and a memory effect which occur in an amplifier of a transmitter for communication. ONUMA et al. (US 2018/0302211 A1) relates to a tap coefficient adjuster in a receiver for adjusting tap coefficients to reduce the phase difference detected by a phase difference detector and causes the sampling timing of the output signal of an FIR filter to tract the synchronization timing. BAI et al. (US 2020/0092053 A1) relates to an IQ mismatch compensation method and apparatus .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YOUNG T. TSE/Primary Examiner, Art Unit 2632